47 F.3d 1168
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rodolfo GUZMAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-3152.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1995.

1
Immigration and Naturalization Service, No. Ayn-jvm-wip.

INS

2
ORDER ENFORCED.


3
Before:  MERRITT, Chief Judge;  BATCHELDER, Circuit Judge;  WEBER, District Judge.*

ORDER

4
On petition to enforce an order of the Immigration and Naturalization Service,


5
This cause came on to be heard on the record of the Agency, the briefs and oral argument of the parties.  Upon due consideration thereof the court finds that the findings and order of the Agency are supported by substantial evidence on the record as a whole.


6
It is therefore ORDERED that the order of the Immigration and Naturalization Service in this case be and it hereby is enforced.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation